United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3159
                                ___________

Vincent McGraw,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      * Appeal from the United States
Marshall Reed, Warden, Cummins        * District Court for the Eastern
Unit, Arkansas Department of          * District of Arkansas.
Correction; Max Mobley, Deputy        *
Director, PHP, Arkansas Department    *
of Correction; Thomas D. Gensler,     *
Regional Director, Correctional       *       [UNPUBLISHED]
Medical Services; Larry Norris,       *
Director, Arkansas Department         *
of Correction,                        *
                                      *
            Appellees.                *
                                 ___________

                       Submitted: June 5, 2003
                           Filed: August 6, 2003
                                ___________

Before LOKEN, Chief Judge, McMILLIAN, and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.
       Vincent McGraw appeals the district court’s1 adverse judgment following an
evidentiary hearing in this 42 U.S.C. § 1983 action in which McGraw claimed he was
subject to retaliatory discipline and deliberate indifference to his serious medical
needs. For reversal, McGraw argues that the hearing procedure was inconsistent with
his constitutional right to a jury trial and the requirements of the Federal Rules of
Civil Procedure.

       The pretrial hearing conducted in this case was consistent with our case law.
See Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir. 1993) (approving
use of pretrial evidentiary hearing if consistent with plaintiff’s right to jury trial;
standard is whether evidence presents sufficient disagreement to require submission
to jury, or whether evidence is so one-sided that one party must prevail as matter of
law). And contrary to McGraw’s contentions on appeal, we find that he was
adequately apprised, through the magistrate judge’s pre-hearing orders, that he risked
dismissal of his case if he did not present evidence to make a submissible jury case.

       Upon our de novo review of the record, we agree with the district court that
McGraw’s evidence, viewed most favorably to him, did not support a finding of
direct or supervisory liability against any of the named defendants. See Farver v.
Schwartz, 255 F.3d 473, 475 (8th Cir. 2001) (per curiam) (actionability of false,
retaliatory disciplinary charges under § 1983); Sherrer v. Stephens, 50 F.3d 496, 497
(8th Cir. 1994) (per curiam) (no liability for delay in medical treatment unless
defendant ignored acute or escalating situation, or unless delay adversely affected
prognosis); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (no supervisory liability
under § 1983 absent personal involvement or unless supervisor knew about



      ¹The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
unconstitutional conduct and facilitated, approved, condoned, or turned blind eye to
it).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-